Citation Nr: 0948287	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-29 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDINGS OF FACT

1. By a March 2005 rating decision, the RO denied a claim of 
service connection for PTSD.

2. Evidence received since the March 2005 decision relates to 
an unestablished fact necessary to substantiate the claim of 
service connection of PTSD and it raises a reasonable 
possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  A March 2005 rating decision, which denied the Veteran's 
claim of service connection for PTSD, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2004).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for PTSD has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2004, the Veteran filed a claim for, inter alia, 
service connection for PTSD.  That claim was denied in a 
March 2005 rating decision by the RO in San Diego, 
California.  The Veteran did not appeal that decision; thus, 
the decision is final.  38 C.F.R. § 3.104, 20.302, 20.1103 
(2004).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

(The Board notes that 38 C.F.R. § 3.156 was revised, 
effective October 6, 2006, but the changes affect only those 
claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new 
and material evidence in 38 C.F.R. § 3.156(a) remains the 
same.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

Even though the RO reopened and re-adjudicated the underlying 
claim in January 2007, the Board must first determine whether 
new and material evidence has been presented before it can 
reopen a claim to re-adjudicate the issue going to the 
merits.  The issue of reopening a claim goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  In other words, the Board is required to 
first consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the March 2005 RO decision.  For purposes of the new 
and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence of record at the time of the March 2005 decision 
included:  the Veteran's service treatment records (STRs) and 
personnel records; medical treatment records from the San 
Diego VA Medical Center (VAMC) dated in August 2002; medical 
treatment records from Kaiser Permanente dated in 
January 2005; and statements by the Veteran and his 
representative.

In denying the claim in March 2005, the RO found that the 
evidence of record did not show a then-current diagnosis of 
PTSD.  Consequently, in order for the claim to be reopened, 
new and material evidence must be received that pertains to 
the current diagnosis element of a service connection claim.

New evidence added to the record since the March 2005 
decision includes medical treatment records from the San 
Diego VAMC dated from September 2005 to November 2006 and 
statements by the Veteran and his representative.

A review of the new evidence includes an October 2006 medical 
treatment record from the San Diego VAMC that indicates a 
diagnosis of PTSD.

The Board finds that the October 2006 medical treatment 
record from the San Diego VAMC records relating to a current 
diagnosis of PTSD constitutes new and material evidence in 
connection with the Veteran's claim of service connection.  
It is new because the evidence was not previously before VA 
decision makers.  It is also material because it is 
supporting evidence of the current diagnosis element of a 
service connection claim-the absence of which was the reason 
the claim was denied in the March 2005 decision.  Thus, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim and it raises a reasonable possibility 
of substantiating the claim.  Accordingly, the claim of 
service connection for PTSD is reopened with the submission 
of new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  (The Board will address the Veteran's 
underlying claim of service connection for PTSD in the remand 
section below.)


ORDER

The Veteran's claim of service connection for PTSD is 
reopened; to this limited extent, the appeal of this issue is 
granted.


REMAND

In a November 2006 statement, the Veteran contends that he 
developed PTSD as a result of his period of active military 
service.  Thus, the Veteran contends that service connection 
is warranted for PTSD.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Establishing service 
connection for PTSD specifically requires:  medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 
4.125(a) requires the diagnosis to conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).

To substantiate a claim of service connection for PTSD, there 
must be credible supporting evidence that a claimed in-
service stressor actually occurred.  However, if the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This is so in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  38 C.F.R. § 3.304(f)(1).

A review of the Veteran's personnel records reveals that he 
was a Navy petty officer attached to Mobile Support Team Two, 
Detachment Team Delta from May 1971 to November 1971 in 
support of Navy SEAL Combat Operations in the Mekong Delta, 
Republic of Vietnam.  Additionally, the Veteran's records 
indicate that he completed 3 years, 9 months, and 2 days of 
foreign and/or sea service and earned the Vietnam Service 
Medal and the Vietnam Campaign Medal.

A review of the Veteran's STRs reveals that the Veteran did 
not have treatment for or a diagnosis of a psychiatric 
disability in service.  The Veteran's April 1968 entrance 
examination report indicates that he stated yes to nervous 
trouble and depression or excessive worry, but had a normal 
psychiatric evaluation.  The Veteran's August 1972 separation 
examination report indicates a normal psychiatric evaluation.

In November 2006 and January 2007 statements the Veteran 
identifies the following in-service stressors:  sometime 
around March 1972, the Veteran witnessed the possible death 
of a civilian child who was caught in a firefight between the 
Veteran's river craft and the enemy on shore; sometime 
between early 1971 and November 1972, the Veteran possibly 
killed an enemy soldier during a firefight between the 
Veteran's river craft and the enemy on shore.  At a September 
2009 hearing, the Veteran reported that the river craft he 
was on came under fire and he saw a civilian killed.  He said 
this was in about June 1971.  He also testified that around 
August 1971 he manned a .50 caliber machine gun which he used 
to return fire when his craft was attacked.  

In January 2007, the RO determined that the events described 
by the Veteran were insufficient to send to the U.S. Army & 
Joint Services Records Research Center (JSRRC) for Marine 
Corps records.  Here, the RO identified the incorrect branch 
of the military relevant to the Veteran and the RO did not 
attempt to verify the Veteran's claimed in-service stressors.

The VA Adjudication and Procedure Manual indicates that a 
denial of a PTSD claim because of an unconfirmed stressor is 
improper unless certain sources of information confirm that 
the claimed stressor can not be verified.  The sources of 
information include JSRRC, the National Archives and Records 
Administration (NARA), and the Marine Corps University 
Archives (MCUA).  M21-1MR, Part III, Subpart iv, ch. 4, sec. 
H(32)(k) (2009).  As such, the Board finds that that further 
development is necessary to attempt to verify the Veteran's 
claimed in-service stressors.  

In addition, at no time has a medical professional opined on 
the issue of whether the Veteran's diagnosed PTSD is related 
to one or more of his claimed in-service stressors.  VA 
regulations require VA to obtain a medical opinion based on 
the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, on remand, the RO should schedule the 
Veteran for a VA examination to obtain a medical opinion 
regarding the medical probability that he has PTSD 
attributable to military service.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake any necessary development 
to independently verify the Veteran's 
claimed in-service stressors, including 
contacting JSRRC or other appropriate 
agency.  A record search should at least 
encompass the Veteran's periods of 
service attached to Mobile Support Team 
Two, Detachment Team Delta from May 1971 
to November 1971.  The search should 
include unit and organizational 
histories, daily staff journals, 
operational reports, after-action 
reports, combat or command chronologies, 
and casualty records, as appropriate.  
Any additional action necessary for 
independent verification of the alleged 
stressors, to include follow-up action 
requested by the contacted entity, should 
be accomplished.  If the search for 
corroborating information leads to 
negative results, this should be 
documented in the claims file.  Then, 
notify the Veteran of this fact, explain 
the efforts taken to obtain the 
information, and describe any further 
action to be taken.

2.  Obtain the Veteran's VA treatment 
records pertinent to psychiatric 
treatment from the San Diego VAMC 
prepared since November 2006, and any 
other medical facility identified by the 
Veteran, and associate the records with 
the claims folder.  Assist the Veteran in 
obtaining any identified records.

3.  Schedule the Veteran for 
psychological testing and a psychiatric 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
Psychological testing should be 
undertaken with a view toward determining 
whether the Veteran in fact has PTSD.  
The psychiatric examiner should take a 
detailed history from the Veteran, 
conduct an examination, and ensure that 
all tests necessary to providing the 
opinion requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a psychiatric 
disability.  The examiner should then 
discuss the etiology and the onset of any 
diagnosed disability.  The examiner 
should indicate whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed disability is related to the 
Veteran's period of active military 
service.  Specifically, the examiner 
should relate any diagnosed PTSD to 
specific in-service stressors including, 
but not limited to, the stressors 
identified in this remand.  If any 
diagnosed PTSD is not attributable to an 
in-service stressor, the examiner is to 
indicate the incident that is the cause 
of diagnosed PTSD.  The bases for the 
opinion(s) provided should be explained 
in detail.  (The Board recognizes that a 
certain degree of conjecture is required 
to arrive at any medical opinion; the 
examiner should state the medical 
probabilities even if speculation is 
required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


